Contrary to the mother’s contention, under the circumstances of this case, she was not deprived of her right to counsel (see Family Ct Act § 262 [a] [vi]; cf Matter of Scott v Scott, 62 AD3d 714, 715 [2009]). Moreover, the Support Magistrate providently exercised her discretion in denying the mother’s request for an adjournment (see Family Ct Act § 435 [a]; cf. Matter of Keenan v Keenan, 51 AD3d 1075, 1077 [2008]). The mother was repeatedly informed that, if she did not appear with counsel, the hearing would continue without any additional adjournments. Rivera, J.P., Dillon, Leventhal and Chambers, JJ., concur.